Citation Nr: 1520070	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-36 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for psoriasis. 

2. Entitlement to service connection for psoriasis.

3. Entitlement to service connection for right leg arthritis. 

4. Entitlement to a compensable rating for a laceration scar of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, May 2010, and July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran withdrew a request to testify at a hearing before the Board in a May 2015 statement. 

The reopened service connection claim for psoriasis and the evaluation of the laceration scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service connection claim for psoriasis was last denied in an unappealed March 2009 rating decision.

2. Additional evidence received since the March 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for psoriasis.

3. The Veteran's right knee arthritis did not manifest until many years after service separation, and does not result from disease or injury incurred in or aggravated by active service. 


CONCLUSIONS OF LAW

1. The March 2009 rating decision, which denied service connection for psoriasis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for psoriasis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for arthritis of the right leg are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the right leg claim.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

An October 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim .  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  Indeed, the Veteran submitted an October 2010 response indicating that he had no additional information or evidence to submit.  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination or opinion has not been provided.  The evidence of record does not satisfy the "low threshold" of indicating that the Veteran's right knee arthritis may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion).  Specifically, as discussed in more detail below, the evidence shows that the Veteran's right knee symptoms first had their onset decades after service separation, and that a diagnosis of arthritis was first provided in 2010.  There is no credible evidence that he had knee problems during service or in the years immediately following separation.  There is no other indication that his right knee arthritis may be related to service, including to a fall injury.  In this regard, there is no evidence that the Veteran fell on or hurt his knee in this injury, and the fact that it occurred decades prior to the initial onset of right knee pain does not satisfy the low threshold of an indication that the two may be related.  See id.  Indeed, the Veteran's lower extremities were repeatedly assessed as normal in subsequent periodic examinations, and the Veteran consistently denied a history of a trick or locked knee in reports of medical history.  While competent evidence is not required for this purpose, there must still be some credible basis for an apparent possible link between the right knee degenerative joint disease diagnosed in 2010 and a fall decades earlier concerning which no complaints or findings were made with respect to the knee, and when the lower extremities were subsequently clinically assessed as normal.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to trigger VA's duty to provide a VA examination or opinion), with McLendon, 20 Vet. App. at 83 (observing that "the development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service").  No such evidence is of record.  Indeed, the Veteran has never stated that he hurt his knee in this fall, that he had knee problems in service, or that there were other possible impacts to the knee, as in the paratrooper example discussed in McLendon.  Accordingly, a VA examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for psoriasis.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Service connection for psoriasis was originally denied in a March 1999 rating decision, and also denied on the merits in a June 2008 Board decision.  The Veteran petitioned to reopen the claim, and the petition was denied in a March 2009 rating decision.  He was notified of this decision and his appellate rights in a March 2009 letter, in accordance with 38 C.F.R. § 19.25 (2014).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Further, new and material evidence was not submitted within one year of this decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the March 2009 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when new and material evidence is associated with the claims file since the last final denial, regardless of whether it was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that new and material evidence has been submitted in the form of an April 2011 letter from the Veteran's private treating physician stating that there is at least a 50 percent chance that the Veteran's psoriasis is related to the pruritus documented in the service treatment records.  At the time of the March 2009 rating decision, the file did not contain a positive medical nexus opinion.  This opinion raises a reasonable possibility of substantiating the claim, as it supports the service incurrence and nexus elements of service connection.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117; see also 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Accordingly, the claim for psoriasis is reopened. 


III. Service Connection

In a March 2015 appellant's brief, it was argued that the Veteran's diagnosed right knee arthritis is related to a fall during active service in August 1968, in which he sustained a laceration injury to the right lower extremity.  For the following reasons, the Board finds that service connection is not established.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The service treatment records (STRs) do not document a right knee injury or right knee symptoms, and the Veteran has not stated that he injured his right knee or experienced right knee symptoms during service.  The STRs show that he fell in August 1968 and sustained a laceration of the right lower extremity, but no mention is made of the knee.  The Veteran denied a history of a "trick" or locked knee at separation in August 1969, and periodic Army Reserve and National Guard examination reports thereafter dating up through the early 1990's reflect normal clinical evaluations of the Veteran's lower extremities.  The Veteran continued to deny a history of a "trick" or locked knee in reports of medical history at these periodic examinations.  

The earliest evidence of right knee problems are VA treatment records dated in January 1995 documenting the Veteran's report of pain and swelling in the right knee which had been present for one month.  An X-ray study was ordered to rule out arthritis, the results of which showed a small effusion but no other abnormality.  It was also noted that the Veteran had been seen for cellulitis treatment of his right knee.  On examination, the right knee had a slight amount of edema with some erythema.  Psoriatic plaques with some lichenification over both knees and the lateral aspects of the legs was also observed.  The assessment was cellulitis and psoriasis of the knees.  A February 1995 private treatment record reflects that the Veteran's right knee was doing better.  However, in May 1995 he was seen again for a recurrence of swelling of the right knee that had been present one month, and which was diagnosed as bursitis. 

There is no further mention of knee problems in the record until July 2010, at which a VA treatment record shows he reported a one-month history of intermittent pain in the posterior right knee, especially when he pressed the accelerator when driving.  He denied swelling or intermittent claudication.  An August 2010 VA magnetic resonance imaging (MRI) study showed degenerative joint disease of the right knee.  A December 2010 VA treatment record reiterates that the Veteran had insidious onset of right knee pain over the past three months, which was especially triggered by pushing down on the pedal while driving.  

The preponderance of the evidence weighs against a relationship between the Veteran's current right knee degenerative joint disease and the August 1968 in-service fall injury.  As already discussed, the Veteran did not injure his knee in this fall, he denied a history of knee problems at separation and at periodic Army Reserve and National Guard examinations, and his lower extremities were repeatedly evaluated as normal in these examinations.  Thus, there is no indication that the knee pain and cellulitis of the knee that first had its onset in 1995, twenty-five years after service separation, or the subsequent onset of right knee symptoms and diagnosis of degenerative joint disease in July 2010, forty years after separation, is related to service, to include the in-service fall that did not involve the knee.  Rather, the long period of time between service and the initial onset of right knee problems, and the affirmative evidence of a normal knee for many years after service separation, weighs against such a relationship.  The Board also notes that the Veteran has not been diagnosed with any other musculoskeletal problems of the right leg apart from the right knee arthritis.  Thus, the only issue is whether the right knee arthritis is related to this fall.  

The bare assertion in the March 2015 appellant's brief that the Veteran's right knee arthritis is related to the in-service fall is outweighed by the evidence discussed in the preceding paragraph.  Moreover, as neither the Veteran nor his representative is shown to have a medical background, this assertion also lacks probative value as a medical finding, as they are considered lay persons in the field of medicine.  Whether degenerative joint disease diagnosed forty years after service may be related to the in-service fall injury is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer);  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In any event, the Veteran's argument otherwise clearly lacks merit on its face, for the reasons discussed in the preceding paragraph.  

In short, the service incurrence and nexus elements are not satisfied.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  

Service connection is also not established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation, since the evidence shows that the Veteran's right knee symptoms and pathology first had their onset decades later.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Veteran has not argued and the evidence does not otherwise suggest that he injured his right knee during a training period with the Army Reserve or National Guard.  There is also no suggestion in the record that the Veteran's right knee arthritis may be related to his psoriasis, a claim for which is pending.  Accordingly, there is no other possible basis to establish service connection. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service 

connection for arthritis of the right leg is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been submitted to reopen the service connection claim for psoriasis; the appeal is granted to this extent only. 

Entitlement to service connection for right leg arthritis is denied.


REMAND

The reopened claim for psoriasis and the increased rating claim for a laceration scar of the right lower extremity must be remanded for further development. 

With regard to service connection for psoriasis, a March 2013 VA medical opinion is not sufficient to decide the claim.  The examiner opined that the Veteran's psoriasis was not related to the puritis and neurodermatitis documented in the service treatment records (STRs) because "it was felt that his itching was psychological and not related to a definite rash based on the diagnosis given."  However, this opinion does not account for the fact that while the Veteran did not have a rash, he had "unusually dry skin" on objective examination, as reflected in a January 1969 STR.  The dry skin and itching also take on added significance in light of the subsequent diagnosis of psoriasis, albeit many years later, as this suggests that they may not have been merely psychological in nature.  Moreover, according to this record, it was the Veteran who "[thought] it [was] nerves."  There is no indication that a medical professional made such an assessment at the time.  It is also notable that the itching was present for at least two weeks.  The Board thus finds that further explanation is required as to whether the unusually dry skin and the two-week history of itching was an early manifestation or precursor of the later diagnosed psoriasis, and whether the psoriasis is medically related to these signs and symptoms.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that an April 2011 letter from the Veteran's private treating physician, R. Gaddy, states that there is at least a 50 percent chance the Veteran's psoriasis is related to the puritis documented in the service treatment records.  However, no explanation is provided.  The Veteran should be provided an opportunity to obtain an explanation in support of this opinion from R. Gaddy. 

Further efforts also must be made to determine whether psoriasis was incurred during a period of active duty training.  Specifically, a March 1983 STR shows that the Veteran was referred to a dermatologist for "problems [with] his hands."  Records of the dermatologist consultation are not in the claims file.  The service department records in the file, including records of retirement points earned, are not specific enough to determine whether the Veteran was on a period of active duty for training at this time.  The distinction is important as VA law allows for service connection for a disease incurred in active duty training, but not inactive duty training.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Thus, further inquiry must be made to determine the nature of his service at this time.  If he was on a period of active duty training, then additional efforts must be made to obtain any records of the dermatology clinic consultation, if any such exist, as they would be relevant to the issue of whether psoriasis was incurred during an active duty training period.  See 38 C.F.R. § 3.159(c).  

With regard to the increased rating claim for a laceration scar, a VA examination specific to this issue was last performed in March 2010 (a March 2013 VA skin examination only dealt with the psoriasis), and is now over five years old.  Therefore, a new examination should be performed to assess the current level of severity of the scar.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998)); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him that Dr. R. Gaddy should provide an explanation for the April 2011 opinion regarding the relationship between psoriasis and the pruritus during service.  An opinion without an explanation is not sufficient. 

2. Determine whether the Veteran was serving on a period of active duty for training on March 17, 1983, when he was referred to a dermatologist for problems with his hands.  The records of retirement points earned in the claims file are not specific enough to make this determination.  If the Veteran was on a period of active duty training, then further efforts must be made to obtain the dermatology consultation records.  To conduct this development, the following entities should be contacted, as warranted: 
* The Office of the Adjutant General of South Carolina;
* Ft. Bragg, North Carolina (for any records of the March 1983 dermatology consultation);
* The VA Records Management Center (RMC);
* The National Personnel Records Center (NPRC); and/or
* The Army's Human Resources Command (HRC).

3. Obtain the Veteran's outstanding VA treatment records from the VA Medical Center in Columbia, South Carolina dated since February 2013. 

4. Next, obtain a VA medical opinion as to the likelihood that pruritus/neurodermatitis with objective findings of "unusually dry skin" noted during active service, in January 1969, is medically related to the psoriasis diagnosed years later, the earliest diagnosis being around 1991.  Preferably, though not necessary, the opinion should be rendered by a medical professional with a medical background relevant to assessing the nature and etiology of skin disorders, or should be supported by medical research, as deemed warranted.

The mere fact that pruritus may also have a psychological basis or overlay, as found in the March 2013 opinion, does not account for the objective finding of unusually dry skin during service, and that the Veteran did later develop psoriasis, in light of which the in-service itching with dry skin may have been other than psychological in nature, notwithstanding the absence of a rash at the time. 

The opinion must be supported by a complete explanation.  

5. Schedule the Veteran for a VA scar examination to assess the current level of severity of his laceration scar of the right lower extremity.  The entire claims file must be made available to the examiner for review, and the examiner must note in the report that the file has been reviewed.  All pertinent clinical findings must be reported in detail.  

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


